Citation Nr: 1730551	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-10 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to October 1997.

This appeal initially came before the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO, inter alia, denied a TDIU.

In May 2014, the Board, inter alia, remanded the claim for a TDIU to the Agency of Original Jurisdiction (AOJ) for further development.

In March 2016, the Board again remanded the claim for a TDIU to the AOJ to ensure due process.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).  A veteran is eligible for a schedular rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a). 

In the instant case, the Veteran is in receipt of service connection for the following: post L5 to S1 interlaminar laminectomy and discectomy, and spondylosis, rated 20 percent; L4, L5, and S1 radiculopathy of the right lower extremity, rated 10 percent from June 25, 2009, and 20 percent from June 20, 2016; and osteoarthritis of the left knee, rated 10 percent.  His combined rating is 50 percent.  As such, the Veteran fails to meet the threshold rating requirements of 38 C.F.R. § 4.16(a).  See 38 C.F.R. §§ 4.16(a), 4.25 (2016).  Regardless, however, of whether the percentage requirements of 38 C.F.R. § 4.16(a) are met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled").  However, the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  In this case, the Board finds that such consideration is warranted.

The Board notes that, for purposes of entitlement to TDIU, marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16.  Generally, marginal employment is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Id.  Marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold.  This includes, but is not limited to "employment in a protected environment such as a family business or sheltered workshop."  Id.

In an April 2010 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated that he completed four years of college, that he received financial licenses (Series 7 and 66), and that he last worked as a financial advisor.  He also indicated that, due to his service-connected disabilities, he became too disabled to work starting in June 2008, and that he last worked full-time in April 2009.  In addition, in an October 2011 statement, the Veteran stated that he was currently self-employed as a financial planner, and that if not for this self-employment, he did not believe that he would be able to work in a full-time job due to his service-connected disabilities.  He also stated that he usually missed two to three days a week of work due to severe pain from these disabilities.  He also stated that his gross earnings over the past 12 months were approximately $30,000, but that he had to pay significant expenses from his gross earnings.  Moreover, in May 2010, September 2011, and April 2012 statements, the Veteran's business colleagues and mother indicated that the Veteran often or for extended periods of time missed work due to his service-connected disabilities, and that these disabilities have caused great difficulties with his work.  Furthermore, in November 2016 VA examination reports for the back, peripheral nerves, and the knee, the VA examiner found that the Veteran's service-connected back, knee, and peripheral nerves disabilities impacted his ability to work.

Based on the above, the Board finds there is an indication in the evidence of record that the Veteran's service-connected disabilities would significantly interfere with his ability to secure or follow a substantially gainful occupation.  Although the Veteran is currently self-employed, the evidence of record reflects the possibility that such employment could be considered "marginal employment."  Therefore, the Board finds that a sufficient showing has been made to warrant remand of the claim for referral to the Director of Compensation Service for consideration of whether a TDIU is warranted on an extraschedular basis (to include whether the Veteran's employment is marginal).

Accordingly, the case is REMANDED for the following action:

1.  Refer to the Director of Compensation Service the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b), to include consideration of whether the Veteran's employment is marginal.

2.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




